Citation Nr: 0331849	
Decision Date: 11/17/03    Archive Date: 11/25/03

DOCKET NO.  98-00 715	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an increased rating for lumbosacral strain 
with low back pain and intermittent pain into the left leg, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to April 
1985.

In a July 1987 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a left knee disorder.  
The veteran did not appeal.  The appeal as to the claim for 
service connection for left knee disability arises from an 
October 1996 rating decision in which the RO concluded that 
new and material evidence had not been submitted to reopen 
the claim.  A notice of disagreement was received in January 
1997.  The RO received the veteran's substantive appeal in 
December 1997.  

The appeal as to the claim for entitlement to an increased 
rating for a low back disorder arises from the December 1996 
rating decision in which the RO continued a 20 percent rating 
for the veteran's service-connected low back disability.  The 
December 1996 also denied reopening a claim for service 
connection for depression and an acquired psychiatric 
disability claimed as secondary to the veteran's service-
connected lumbosacral strain.  The veteran filed a notice of 
disagreement in January 1997.  The RO issued a statement of 
the case in February 1997.  The RO received the veteran's 
substantive appeal in December 1997.  

In January 2001, the Board reopened the veteran's claim for 
service connection for a left knee disability, but remanded 
that claim, along with the claims for service connection for 
an acquired psychiatric disability and for an increased 
rating for the veteran's service-connected lumbosacral 
strain, for further development.

In January 2003, after accomplishing the requested 
development, the RO granted service connection for recurrent 
depression; hence, that issue is no longer before the Board.  
However, the RO continued the denial of the claim for service 
connection for a left knee disability and a rating in excess 
of 20 percent for the veteran's low back disability; hence, 
these issues have been returned to the Board for further 
appellate consideration.  

REMAND

Unfortunately, the Board finds that additional development is 
warranted with respect to claims on appeal.  

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In January 2001, the Board advised the veteran of the changes 
in the law brought about by passage of the VCAA, and 
requested that the RO ensure that all notification and 
development action required by the VCAA was undertaken.  
However, subsequent to the January 2001 remand, the record 
does not include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain to the claims currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the department 
to explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO, not the Board, is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. May 1, 2003).  Moreover, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  After 
providing the required notice, the RO must attempt to obtain 
and associate with the claims file evidence from any 
source(s) identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 159 (2003).  

The Board also finds that specific development of the claim 
an increased rating for the service-connected low back 
disability is warranted.  That disability is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  However, during the pendency of this 
appeal, the rating criteria for evaluation of disabilities of 
the spine were changed effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (August 27, 2003).  Since the veteran 
is entitled to application of the rating criteria most 
favorable to his claim (see Dudnick v. Brown, 10 Vet. App. 79 
(1997) and Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991)), medical findings responsive to both the former and 
revised applicable criteria for evaluating spine disabilities 
are needed to fairly resolve the question of a higher 
evaluation for lumbosacral strain with low back pain and 
intermittent left leg pain.  Accordingly, the RO should 
arrange for an appropriate examination to procure such 
medical findings.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, will result in a denial of the increased rating 
claim.  See 38 C.F.R. § 3.655(b) (2003).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file any copies of the notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.    

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  The supplemental 
statement of the case that explains the bases for the RO's 
determinations must include citation to and discussion of 
38 C.F.R. § 3.655, as appropriate, and the revised applicable 
criteria for evaluating the veteran's service-connected 
lumbar spine disability. 

While the Board regrets the matter will further delay a final 
decision on these claims, the Board finds that such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:  

1.  The RO should furnish to the appellant 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claims 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claims.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record, and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information and/or evidence is provided.  
The RO's letter should also invite the 
appellant to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond. 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination of his low 
back.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays, reported in 
degrees, with normal ranges provided for 
comparative purposes) should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should specifically indicate 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If pain on motion is indicated, 
the examiner should note at which point 
pain begins.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also specifically 
comment upon with there is any ankylosis 
of the lumbar spine, and, if so, the 
extent of any favorable or unfavorable 
ankylosis.  

The examiner should set forth all 
examination findings, all with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a left knee 
disability and an increased rating for a 
lumbosacral strain in light of all 
pertinent evidence and legal authority.  
If the veteran fails to report to the 
scheduled examination, the RO should, in 
evaluating the claim for higher 
evaluation for lumbar spine disability, 
apply the provisions of 38 C.F.R. 
§ 3.655.  Otherwise, the RO should 
specifically consider the former and 
revised criteria (cited to above) for 
evaluating the lumbar spine disability.

8.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to and 
discussion of 38 C.F.R. § 3.655 (as 
appropriate) and the revised criteria for 
evaluating lumbar spine disability, and 
full reasons and bases for the RO's 
determinations) and afford them the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



